DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendments of claims 1 & 30, the addition of new claims 34 – 35, and the cancellation of claims 4 – 5, 7 – 11, & 13. Claims 3, 6, 14 – 16, 20 – 29, & 31 were previously withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on January 10, 2022, Applicant’s representative (Al Cutaia, Reg. No. 60,070) requested an extension of time for one MONTH(S) and authorized the Director to charge Deposit Account No. 08-2442 the required fee of $110 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 
Claim 2 & 34: “further comprising a second fabric layer, and wherein 
Cancel claims 6, 15 – 16, 20 – 29, & 32.
Claim 17 should be dependent on claim 33:
“The robotic fabric of claim 33, wherein at least a portion of the actuator has a first curvature between 0 and 20 (1/m) when in the first state and a second curvature between 0.0001 and 1,000 (1/m) when in the second state.”

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3, 14 & 31, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 18, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 – 3, 12, 14, 17 – 19, 30 – 31, & 33 – 35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to independent claims 1 & 33, the closest prior art (Shaffer et al., U.S. Patent No. 10,299,520 B1) teaches the curvature of fibers of an actuator mesh in the second (open) state is less than the curvature of the actuator fibers. However, Shaffer et al. fail to teach the actuator fibers are actuated by adding or removing fluid from an interior chamber of the actuator.
With regard to independent claims 1 & 33, Galloway (US 2016/0263751 A1) teach an actuator inside a sleeve comprising pores such that the pores of a single piece of fabric change in size when the actuator is in a first state compared to a second state. The actuator is actuated by adding or removing fluid from an interior chamber. However, Galloway et al. fail to teach has a first curvature when in the first state and a second curvature, which is less than the first curvature, when in the second state, and wherein the size of each pore is increased as the curvature of the actuator decreases. Additionally, Galloway et al. teach the actuator is inside the pore when actuated, not around the circumference of the pore, as required by claims 1 & 33.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781